Citation Nr: 1545712	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  08-29 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent prior to October 31, 2012, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 31, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  

The Veteran died on February [redacted], 2014.  At the time of the Veteran's death, the claims listed above were pending.  Following the Veteran's death, the appellant applied to be substituted as the claimant for purposes of processing the claims, and that status was granted by the Regional Office (RO).   

This appeal originally came before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) RO in Waco, Texas which, in part, denied entitlement to an increased evaluation for PTSD.  

The Veteran testified at a hearing before a Decision Review Officer in July 2008 and at a Travel Board hearing before the undersigned in February 2011.  Transcripts of both hearings have been associated with the claims file.  

The Board remanded this appeal to the RO in April 2011 and it has been returned to the Board for further review.

Because the Veteran's overall disability evaluation was 100 percent as of July 31, 2012, the issue of entitlement to a TDIU is moot as of that date and the Board will only consider the issue of entitlement prior to that date.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should be applied to those electronic records.  


FINDINGS OF FACT

1.  Prior to October 31, 2012, symptoms of the Veteran's PTSD did not most nearly approximate more than occupational and social impairment with reduced reliability and productivity.

2.  After October 31, 2012, symptoms of the Veteran's PTSD did not most nearly approximate more than occupational and social impairment with deficiencies in most areas.

3.  The Veteran's service-connected PTSD, ischemic heart disease, and tinnitus have met the percentage requirements for the award of a schedular TDIU as of January 10, 2011, and competent evidence of record indicates that the nature and severity of these disabilities prevented him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met prior to October 31, 2012.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §  4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met after October 31, 2012.  38 U.S.C.A. §§1155, 5103, 5103A, 5107; 38 C.F.R. §  4.130, Diagnostic Code 9411.

3.  The criteria for the award of a TDIU have been met from January 10, 2011, to July 31, 2012.  38 U.S.C.A. §§1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
Because service connection, initial ratings, and effective dates have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to these claims would serve no useful purpose.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for the issues addressed are in order.  

The Veteran was also afforded VA hearings with a Decision Review Officer in July 2008 and with the undersigned in February 2011.  During each hearing, the Decision Review Officer and the undersigned, respectively, explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the Decision Review Officer and the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. §  3.103(c)(2) (2015).

Pursuant to the Apri 2011 Board remand, VA afforded the Veteran an additional  VA examination and obtained additional VA treatment records.  Those records were associated with the claims file and considered in the July 2015 rating decision and supplemental statement of the case.  The Board therefore finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  

The Board has reviewed all the evidence in the claims file, which includes the Veteran's written contentions, service treatment records, VA treatment records, private treatment records, and the VA examination reports.  
 
Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  


PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. §  1155 (West 2014); 38 C.F.R. §  4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. §  4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. §  4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. §4.3 (2015); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. §  4.7 (2015); and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. §  4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. §  4.126 (2015).   

The appellant contends that the Veteran was entitled to higher disability ratings for PTSD.  Such disability has been rated under 38 C.F.R. §  4.130, Diagnostic Code 9411, as 50 percent disabling prior to October 31, 2012, and 70 percent disabling thereafter.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. §  4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. §  4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2015).  Accordingly, the evidence considered in determining the level of impairment under §  4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. §  4.126 (2015).   

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DSM-IV)).  GAF scores ranging from 71 to 80 reflect that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

GAF scores ranging from 60 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning well, and with some meaningful interpersonal relationships.  A GAF score of 51 to 59 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. 
§ 4.130 (2015). 

In this case, the Veteran filed a claim for entitlement to an increased evaluation in July 2007.  During a VA psychiatry appointment at the time of the claim, the Veteran reported that he was easily startled by noise, slept poorly, and had vivid flashbacks.  The Veteran denied suicidal or homicidal ideation and hallucinations.  The psychiatrist noted that the Veteran's memory was intact, his affect restricted, his mood dysphoric, and his insight and social judgment were intact.  He assigned a GAF score of 60.  The next day, the Veteran's social worker noted that the Veteran always seemed "very worried and sad" during visits but that his family relations were good.  In August 2007, the Veteran reported that thunderstorms were a trigger for flashbacks and received a GAF score of 62.  

The Veteran was afforded a VA PTSD examination in September 2007.  He reported that his marriage was rocky but his relationships with his children were good.  He denied ever socializing or engaging in any activities.  He reported panic attacks 3 to 4 times per week and sleep impairment.  The examiner noted that the Veteran was clean, his affect was constricted, his speech was loud and pressured, his insight was partial, and his impulse control was fair.  The examiner found no evidence of obsessive or ritualistic behaviors and the Veteran denied any suicidal or homicidal ideation.  Most significantly, the examiner noted that "[i]t is difficult to obtain reliable information" from the Veteran "because he responds to every question with a list of PTSD symptoms."  The examiner later noted that the list of symptoms was "as if reciting from a textbook."  The examiner noted that the Veteran's responses were inconsistent and found that his veracity was questionable and that he had amplified his symptoms.  For this reason, the examiner could not arrive at a diagnosis or assign a GAF score.  

For the next few months, the Veteran continued to report similar symptoms in treatment and his GAF scores ranged from 55 to 58.  Immediately after a June 2008 appointment, the Veteran's VA psychiatrist referred him to a VA psychologist for testing to rule out PTSD.  The psychologist found that testing was "suggestive of Malingering" and "clearly invalid."  The psychologist noted the similarity to the September 2007 VA examination, which was "also invalid due to over-reporting, defensiveness and possible Malingering, as well as Inconsistent responding," and said that testing could not establish PTSD.  However, VA treatment records, including the record from the psychologist appointment, continued to list a diagnosis of PTSD.  The psychologist assigned a GAF score of 70.

During the July 2008 DRO hearing, the Veteran reported an inability to work due to anxiety, panic, an inability to concentrate, and anger issues that caused people not to want to deal with him.  He also reported noise sensitivity, sleep disturbances, and flashbacks.  The Veteran's wife reported the Veteran's symptoms as frequent depression, anger, flashbacks, a dislike of crowds, and an inability to concentrate.  She testified that the Veteran frequently locked himself in a room.

In August 2008, the Veteran told his treating psychiatrist that his family avoided him due to his anger.  The psychiatrist noted the Veteran's labile affect and angry mood, found his insight poor and his social judgment impaired, and assigned a GAF score of 55.  

The Veteran was afforded a second VA PTSD examination in August 2008, by the same VA psychologist who evaluated the Veteran in June 2008.  This examiner, like the September 2007 VA examiner, found that the Veteran recited PTSD symptoms "as if he had memorized the criteria out of a book," casting doubt on his reported symptoms.  The examiner assigned a GAF score of 60.

In treatment from November 2008 to January 2011, the Veteran continued to report similar symptoms and his GAF scores ranged from 55 to 60.

During the February 2011 Board hearing, the Veteran testified that he continued to experience sleep disturbances and nightmares and that his morning routine included searching his home for threats.  He reported that his symptoms had worsened since the May 2008 VA examination.  The Veteran's wife testified that the Veteran continued to have significant anger issues and had no interest in leaving the house for activities.  

VA treatment records after the Board hearing continued to show similar symptoms and the Veteran's GAF scores ranged from 55 to 60.  In a January 2012 appointment with a new VA psychiatrist, the Veteran continued to report similar symptoms, indicated that he was not interested in therapy, and was assigned a GAF score of 50.  In the last VA mental health treatment appointment of record, in September 2012, the Veteran sought medication to treat his nightmares and was told that there were no medications that would be effective.  His GAF score was 42.  

The Veteran was afforded a third VA PTSD examination on October 31, 2012.  This examiner shared the previous two examiners' skepticism of the Veteran's self-reported symptoms.  As an example, the examiner noted that the Veteran used the term "flashbacks" but "was not able to provide a coherent, detailed description of them."  The examiner noted that the Veteran "also seemed often guarded and evasive in exam, which did not increase the perceived sense of his reliability as a historian."  The examiner also noted that the Veteran cited fields with heavy vegetation and rain as flashback triggers even though "there is not a lot of vegetation or rain in West Texas where he has resided for 26 years."  The examiner found the Veteran's thought content to be "preoccupied with PTSD terminology and repetitive references to 'flashbacks' almost in a mechanical manner."  

Nevertheless, the examiner diagnosed the Veteran with PTSD and assigned a GAF score of 40.  The examiner listed the Veteran's overall  level of impairment as occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 percent rating.  He listed the Veteran's symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's symptoms of PTSD do not warrant ratings higher than those currently in effect.  

The Veteran was examined by three different VA psychologists, all of whom expressed skepticism of the Veteran's self-reported symptoms, characterizing his statements as over-reporting at best and malingering at worst.  The Board cannot ignore the opinion of all three examiners on this issue and, for that reason, deems the Veteran's self-reported symptoms, whether related by him directly or through his wife, to be of little probative value.  As such, there is no need to discuss those self-reported symptoms in further detail.  The findings of the three VA examiners do not support ratings any higher than those currently assigned and the Veteran's GAF scores in his examinations and throughout the course of his treatment are not consistent with ratings any higher than those already assigned.  

In conclusion, the Board finds that the evidence does not warrant ratings for PTSD any higher than those already assigned.  In making its determination, the Board considered the applicability of the benefit of the doubt rule.  See 38 U.S.C.A. 
§ 5107(b).  However, as the preponderance of the evidence is against the claim, this rule does not apply and the claim must be denied.

As a final matter, the Board has also considered whether the Veteran's PTSD represents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. 
§  3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. §  4.85 (2015).  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

TDIU

The appellant asserts that the Veteran was unable to work due to his service-connected disabilities.  The Veteran was service connected for PTSD, ischemic heart disease, and tinnitus.  

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§  3.340, 3.341, 4.16.  

Under the applicable regulations, a TDIU may be granted only when it is established  that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. §  4.16(a), consideration of a TDIU is warranted if a veteran has a single disability rated 60 percent or more or multiple disabilities with a combined rating of 70 percent or more, provided that at least one disability is rated 40 percent or more.  

The Veteran had an overall disability rating of 70 percent from January 10, 2011 to July 31, 2012, when his overall rating increased to 100 percent and entitlement to a TDIU became moot.  His highest single rating during that period was 50 percent for PTSD.  He was therefore eligible for a TDIU under 38 C.F.R. §  4.16(a).  

The Veteran was afforded a general VA examination in October 2012.  The examiner found that the Veteran's COPD so affected his strength and stamina as to render him unemployable.  At the time of the Veteran's death, he was not service connected for COPD.  However, the Veteran's death certificate lists COPD as the sole cause of his death and, in an April 2014 rating decision, the VA Pension Management Center (PMC) found that the cause of the Veteran's death was service connected.  The PMC's rationale was that the Veteran's service-connected ischemic heart disease would have "rendered him materially less capable of resisting the effects of COPD."  Thus, VA has effectively determined that the Veteran's COPD, which the October 2012 examiner found to render him unemployable, was at least partially related to his active duty service.

The Veteran is eligible for a TDIU under 38 C.F.R. §  4.16(a) and the pertinent medical opinion of record is in support of the claim, given the posthumous finding of a relationship between the Veteran's service-connected ischemic heart disease and COPD.  The Board finds that the evidence is at least evenly balanced as to whether the Veteran's service-connected conditions render him unemployable under the applicable regulations.  As reasonable doubt must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. §  5107(b) (West 2014); 38 C.F.R. §  3.102 (2015).  



ORDER

Entitlement to an evaluation in excess of 50 percent prior to October 31, 2012, and in excess of 70 percent thereafter for PTSD is denied.

Entitlement to a TDIU is granted from January 10, 2011 to July 31, 2012, subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


